Judgment reversed on the law and facts and a new trial granted, with costs to the plain tiff-appellant to abide the event, on the ground that the evidence presented a question of fact which should have been presented to the jury. All concur. (Cross appeals from a judgment of Monroe Trial Term dismissing plaintiff’s complaint and defendant’s counterclaim after motions by both parties as to the complaint and a motion by plaintiff as to defendant’s counterclaim, in an action for damages 'for an alleged breach of contract.) Present — MeCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.